Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 24, 2015

                                        No. 04-15-00350-CV

                                          Jack RETTING,
                                             Appellant

                                                  v.

                                      Ronald E. BRUNO, et al,
                                             Appellees

                    From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2015CVQ000699 D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER
        On June 18, 2015, appellant filed a motion asking this court to abate the appeal. We
ORDER appellees to file a written response to appellant’s motion and file it in this court on or
before July 6, 2015.

         We order the clerk of this court to serve a copy of this order on all counsel and the trial
court.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court